DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, 11-13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodington et al (US 200501 79582). 
With respect to claims 1, Woodington teaches (claim 1) a method for a radar system (abs), the method comprising: transmitting, by a transmit channel of the radar system, a frame comprising first, second, and third chirps (fig 13, items 652a-c), each chirp having a chirp start frequency (para8, “At least one of the radar frequency sweeps has at least one of a different time offset than other ones of the radar frequency sweeps and a different start frequency than other ones of the radar frequency sweeps’), wherein the chirp start frequency of the transmitted chirps is dithered (para 8, “At least one of the radar frequency sweeps has at least one of a different time offset than other ones of the radar frequency sweeps and a different start frequency than other ones of the radar frequency sweeps”), and receiving, by a receive channel of the radar system, a frame of reflected chiros based on the transmitted frame (para 33, “processes these control signals and radar return signals received by the radar system 10 in order to detect objects within the field of view of the radar system’), and generating a digital intermediate frequency (IF) signal (fig 3, para42 “range determination is thus provided by measuring the beat frequency between the frequencies of the sample 58 of the transmit signal and the return signal 54”,para44,“An analog- to-digital (A/D) converter 68 receives the output of 
With respect to claims 4 and 11, Woodington teaches (claim 4 and 11) the frame of transmitted chirps further has an idle time between the chirps, the method further comprising dithering the idle time between the transmitted chirps (fig 5a, items R1, R2, R3), 
With respect to claims 5, 12, and 17, Woodington teaches dithering the idle time comprises the idle time such that a time between the sampling window start times of the first and second reflected chirps is approximately equal to a time between the sampling window start times of the second and third reflected chirps (fig 138, Chirp 1, 2,3 each have a 1.1msec interval),
With respect to claims 6, 13, and 18, Woodington teaches a processing unit coupled to the radar transceiver IC to perform a range fast Fourier transform (FFT) on the digital IF signal to generate a range array (para 97, “spectrally pure frequency input to an FFT, input weighting can make the resulting FFT output appear in a smaller number of frequency bins than would occur with no input weighting. Since the frequency difference between the received echo and the transmitted signal relates directly to range’), 
With respect to claims 8, Woodington teaches a radar system (Abs), comprising: a radar transceiver integrated circuit (para 44, “The digital interface 36 is provided in the form of a controller area network (CAN) transceiver’), comprising: a timing engine configured to generate one or more chirp control signals for controlling generation of chirps in the radar transceiver (para 8, “At least one of the radar frequency sweeps has at least one of a different time offset 
With respect to claims 15, Woodington teaches a method for a radar system (abs), comprising: dithering, by a control module of the radar system, a chirp start frequency of a plurality of transmitted chirps (para8, “At least one of the radar frequency sweeps has at least one of a different time offset than other ones of the radar frequency sweeps and a different start .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodington as applied to claims 6, 13, and 18 above, and further in view of Melzer et al (US 20190113600). Melzer teaches (claim 7, 14, and 19) performing a two-dimensional FFT on the digital IF signal to generate a range-Doppler array (para43, “the FFT is applied to the Range Map R[n, m] along the "slow" time axis. The resulting Fourier transforms can also be arranged in a two-dimensional array, referred to as Range/Doppler Map X[n, m] .”). It would have been obvious to modify Woodington to include performing a two-dimensional FFT on the digital IF signal to generate a range-Doppler array because it would allow the device to determine the range and velocity of the object. 
Response to Arguments
Applicant's arguments filed 11/9/2021 have been fully considered but they are not persuasive. Applicant argues:
1) Woodington does not disclose dithering sampling window start times of the reflected chirps such that at each sampling window start time, a frequency of a first reflected chirp, a frequency of a second reflected chirp, and a frequency of a third reflected chirp are approximately equal.
Response: The applicant has claimed that the start windows are dithering and also approximately equal. The definition of dither according to dictionary.com is to vacillate or to oscillate or fluctuate. The applicant is therefore trying to claims the start window fluctuates and is also approximately equal. It is unclear how much the start time is able to fluctuate around a start time and also be approximately equal. Fig 13 shows four chirps in a 1.1 msec cycle. The start times of the chirps reasonably appear to be within 25% of the state of the cycle. 275 nanoseconds of the any other start time of another chirp. Since the applicant has not set a limit on what a dithering approximately equal start times would entail in practice. It is reasonable that a reasonable difference in start times being 275 or even 775 nanoseconds would qualify as being bother dithered and approximately equal. With respect to the frequency of the 3 chirps being approximately equal. Figure 13 shows 4 chirps where the starting frequency and ending frequency are very close and para 8 states at least one of the chirps has a different start frequencies. Since at least one of the chirps has a different start frequency and the applicant has not stated a particular standard for the term “approximately equal”, and the frequencies of 3 chirps is appear to be close, they are approximately equal while also having dithering starting frequencies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/            Primary Examiner, Art Unit 3648